Citation Nr: 9914182	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-25 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than March 23, 1995, 
for the grant of service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to 
February 1994.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for a 
right knee disability, evaluated as 10 percent disabling from 
March 23, 1995.  In December 1995, the rating was increased 
to 20 percent from March 23, 1995.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The RO received the veteran's claim for service 
connection for a right knee disability on March 23, 1995.  

3.  In an April 1995 rating decision, the RO granted service 
connection for a right knee disability, evaluated as 10 
percent disabling from March 23, 1995.  In December 1995, the 
rating was increased to 20 percent from March 23, 1995.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 23, 
1995, for the grant of service connection for a right knee 
disability have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.400 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Factual Background

The service medical records show that in January 1991 the 
veteran was seen for increased pain in the right knee.  He 
underwent diagnostic arthroscopy in November 1991 which was 
within normal limits without evidence of meniscal or 
ligamentous pathology.  Postoperatively, the veteran 
continued to have pain with squatting and bending of the 
knee.  When seen by the Physical Evaluation Board in January 
1992 he had a stable knee with full range of motion and pain.  

On March 23, 1995, the RO received VA Form 21-526, Veteran's 
Application for Compensation or Pension, wherein the veteran 
sought service connection for a right knee disability.  

In an April 1995 rating decision, the RO granted service 
connection for a right knee disability, evaluated as 10 
percent disabling from March 23, 1995.  In December 1995, 
following additional development, the RO increased the rating 
to 20 percent effective March 23, 1995.  

In September 1996, the veteran testified that he was treated 
unfairly in regard to his separation from the Navy, that the 
Navy reneged on its promise that he would be allowed to 
reenlist, and that these factors were the cause of his 
failure to file a claim within one year following his 
separation from active duty.  See September 1996 hearing 
transcript.  


Analysis

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).

Under applicable criteria, the effective date of an award of 
disability compensation based on an original claim for direct 
service connection shall be the day following separation from 
active service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(b)(2)(i).

The provisions of 38 C.F.R. § 3.155(a) for informal claims 
provide that any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by the VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next of friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the claim.

Based upon a complete review of the evidence on file, the 
Board finds that the effective date of March 23, 1995 is the 
earliest effective date assignable for service connection for 
a right knee disability as a matter of law.  The evidence 
clearly shows that the veteran's claim for service connection 
for this disorder was not received until March 23, 1995, more 
than one year after his separation from service in February 
1994.  The Board acknowledges the veteran's contentions 
regarding why he did not file a claim sooner (i.e., problems 
with the Navy regarding his ability to reenlist); however, 
the facts upon which the effective date of an award are 
predicted remain unchanged.  Thus, the effective date of the 
award of service connection for a right knee disability may 
not be earlier than March 23, 1995.  While a right knee 
disability is shown to have had its onset in service, no 
claim for that disorder was received until March 1995.  While 
entitlement could be shown to be the date of onset, the 
"later" event in this case is the date of receipt of the 
claim.

In addition, there is no evidence of record that can be 
construed as an informal claim of service connection for a 
right knee disability, prior to March 23, 1995.  Therefore, 
the preponderance of the evidence is against the veteran's 
claim for an effective date earlier than March 23, 1995 for 
the grant of service connection for a right knee disability.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to an effective date earlier than March 23, 1995, 
for the grant of service connection for a right knee 
disability is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

